Citation Nr: 0302507	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of fractures of the mandible, left condyle and 
right body.

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a fracture of the right radius with degenerative 
changes of the right wrist.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1961 to 
September 1964.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1998 
rating decision of the Lincoln, Nebraska, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for the claims' equitable dispositions. 

2.  The veteran's oral disability manifests as interincisal 
range of motion to 21 millimeters, left and right lateral 
range of motion to 10 millimeters, moderate discomfort on 
opening of the mouth to 35 millimeters, tenderness on 
palpation of the internal muscles of mastication, and early 
degenerative joint changes in the right condyle. 

3.  The veteran's oral disability does not involve abnormal 
healing, malunion or nonunion of any previous fractures.

4.  The veteran is right-handed.

5.  The veteran's forearm disability involves a marked 
deformity, malunion and shortening of the radius and 
manifests as pain, weakness and limitation of motion. 

6.  Neither of the veteran's disabilities is so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of fractures of the mandible, left condyle and 
right body, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.150, Diagnostic Codes 9904, 9905 (2002).  

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of a fracture of the right radius with 
degenerative changes of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5212 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to an evaluation in excess of 30 percent for 
residuals of fractures of the mandible, left condyle and 
right body, and whether he is entitled to an evaluation in 
excess of 40 percent for residuals of a fracture of the right 
radius with degenerative changes of the right wrist.  In a 
rating decision dated February 1998, the RO denied the 
veteran entitlement to these benefits, and thereafter, the 
veteran appealed the RO's decision.  

While the appeal was pending, the President signed into law 
legislation that, in part, enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated March 
2001, the RO informed the veteran of the change in the law 
and indicated that it was developing and would reconsider his 
claims pursuant to that law.  As explained in greater detail 
below, a review of the record reflects that, indeed, the RO 
undertook all development necessary to comply with the 
notification and assistance requirements of the VCAA.  As 
well, thereafter, in a supplemental statement of the case 
issued in March 2002, the RO reconsidered the veteran's claim 
pursuant to the VCAA.  In light of the foregoing, the Board's 
decision to proceed in adjudicating the veteran's claims does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claims and explained 
to him who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  For instance, in a letter dated 
March 2001, the RO requested the veteran to submit evidence 
showing symptoms of his disabilities.  The RO indicated that 
it had the veteran's service medical records and reports of 
VA examinations, but that it needed the veteran to complete 
the enclosed forms authorizing release of his treatment 
records.  The RO explained that it would assist the veteran 
by obtaining evidence from federal agencies, private 
treatment providers and lay individuals, and if appropriate, 
by providing him a medical examination. 

In addition, in rating decisions dated February 1998 and 
March 2002, letters notifying the veteran of those decisions, 
a statement of the case issued in March 1999 and a 
supplemental statement of the case issued in March 2002, the 
RO informed the veteran of the reasons for which his claims 
had been denied and of the evidence still needed to 
substantiate his claims, notified him of all regulations 
pertinent to his claims, including those involving VA's 
duties to notify and assist, and provided him an opportunity 
to submit additional evidence and to present additional 
argument, including in the form of hearing testimony, in 
support of his claims.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claims, including VA 
and private treatment records, and since then, the veteran 
has not identified any other outstanding evidence that needs 
to be secured.  The RO also developed the medical evidence to 
the extent necessary to decide equitably the veteran's claim.  
After the veteran filed claims for increased evaluations for 
his oral and right forearm disabilities, in December 1997, 
January 1998, April 1999, March 2001 and April 2001, the RO 
afforded the veteran VA examinations, during which examiners 
discussed the severity of the veteran's disabilities. 

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claims' 
equitable dispositions, the Board must now decide the merits 
of those claims.

The veteran seeks increased evaluations for his oral and 
right forearm disabilities.  He alleges that the evaluations 
currently assigned these disabilities do not accurately 
reflect the severity of his oral and right forearm 
symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Oral Disability

The RO initially granted the veteran service connection for 
residuals of multiple fractures of the mandible, left condyle 
and right body, by rating decision dated January 1965.  The 
RO assigned this disability a noncompensable evaluation, 
effective from September 5, 1964, pursuant to 38 C.F.R. § 
4.150, Diagnostic Code (DC) 9904.  The RO based its action on 
service medical records showing that the veteran was involved 
in an automobile accident in service, during which he 
suffered multiple fractures of the mandible, left condyle and 
right body, and thereafter, underwent reduction of those 
fractures and had some teeth extracted.  The RO also based 
its action on a report of VA examination conducted in 
December 1964, which disclosed good reduction of the 
fractured mandible, missing teeth and malpositioned maxillary 
incisor teeth with reasonably good occlusion.

From 1965 to 1990, the veteran did not complain of, or seek 
treatment for, his oral disability.  In a written statement 
received in February 1991, however, he asserted that his 
disability had worsened and was causing malunion, pain and 
occasional locking in his lower jaw.  A VA examination 
conducted thereafter did not support his assertion.  Rather, 
it showed that the veteran had a crossbite on the right 
posterior teeth, but was able to open his mouth 
satisfactorily and had no discernable abnormality.  The 
examiner noted that the veteran's missing teeth, which had 
been extracted to allow for eating while his jaw was wired, 
had been replaced by a partial denture.  The examiner 
indicated that locking was not clinically demonstrated.  

During a VA orthopedic examination conducted in February 
1992, the veteran reported crepitation and popping in the 
right temporomandibular joint.  The examiner noted that the 
veteran was able to open and close his mouth without 
difficulty, that his jaw could be moved left to right without 
difficulty, and that there was adequate alignment of the jaw 
to the maxilla.  X-rays revealed a well healed fracture of 
the mandible with a deformity on the left side.  The examiner 
diagnosed a history of a left mandibular fracture and right 
temporomandibular joint dislocation, both treated, both 
improved, and degenerative joint disease of the right 
temporomandibular joint.  

During a VA dental examination conducted in September 1993, 
the veteran reported that his teeth did not meet correctly 
and that he had pain and trouble chewing.  The examiner noted 
that the veteran's dentition was in good repair with full 
coverage restorations on most teeth and a prosthesis.  The 
examiner also noted that the veteran had some asymmetry 
during opening and closing of the mouth and some pain over 
the left condyle.  There was no tenderness in any other area 
and no clicking, popping or crepitus.  The veteran's left 
temporomandibular joint seemed to slide outward.  X-rays 
revealed well shaped condyles and good occlusion. 

Based on the September 1993 report, the RO, in a rating 
decision dated October 1993, increased the evaluation 
assigned the veteran's oral disability to 10 percent, 
effective from July 15, 1993, pursuant to DC 9904.  From the 
date of this action to 1996, the RO did not complain of, or 
seek treatment for, his oral disability.  In a written 
statement received in September 1997, however, he asserted 
that his disability had worsened.  

In response, the RO afforded the veteran a VA dental and oral 
examination in January 1998, during which the veteran 
reported that he had lost his chewing ability on the right 
side of his mouth and had pain on the left side of his mouth.  
The examiner noted an incisal distance of 30 millimeters, 
some popping and crepitus over the temporomandibular joints, 
tenderness over the right temporomandibular joint, moderate 
loss of the mandibular ridge and where the veteran was 
missing teeth in the lower anterior area, negative palpation 
of the pterygoid temporalis and masseter, and slight 
malocclusion.  The examiner also noted that the veteran's 
teeth were restored with porcelain fused metal crowns and 
that his lower partial denture comfortably replaced his 
missing teeth.  A panorex showed relatively normal condyles.  
The examiner indicated that there was some sign of 
temporomandibular trouble and recommended an evaluation by a 
qualified oral surgeon to determine the severity of the 
problem.  

Based on the January 1998 report, the RO, in a rating 
decision dated February 1998, increased the evaluation 
assigned the veteran's oral disability to 20 percent, 
effective from September 8, 1997, pursuant to DCs 9904 and 
9905.  Since this action, the veteran has undergone two 
additional VA examinations and sought VA outpatient 
treatment, including dental.  However, the dental treatment 
was rendered for periodontal disease, periodontitis and 
gingivitis, which examiners have related to a lack of oral 
hygiene, rather than to the veteran's service-connected oral 
disability.  

During the first VA dental examination, which was conducted 
in April 1999, the veteran reported pain on the right side.  
The examiner noted an adequate range of motion to masticate, 
well restored mandibular teeth, comfortable partial 
mandibular dentures, missing teeth, whose function could be 
replaced with a prosthesis, interincisal range of motion from 
0 to 21 millimeters, right and left lateral range of motion 
from 0 to 10 millimeters, loss of bone in the mandible 
anterior, and pain and crepitus on palpation of the right 
temporomandibular joint. 

X-rays of the mandible taken in March 2001 during VA 
outpatient treatment revealed a deformity of the right 
condyle, no evidence of acute fracture, dislocation or joint 
effusion, and many missing teeth.  The radiologist diagnosed 
no acute abnormalities of the mandible.  

During the second VA dental examination, which was conducted 
in April 2001, the veteran reported pain on chewing and 
difficulty opening the jaw with certain diets.  The examiner 
noted a stable occlusal plane that was parallel to that of a 
floor in the rest of the face, full range of motion upon 
lateral, protrusive and retrusive excursions, opened 
maxillary sinuses to 35 millimeters with moderate discomfort 
on full opening, no headaches or point tenderness upon 
external palpation of any other muscles of mastication, and 
tenderness upon internal palpation in the pterygoid regions 
bilaterally.  A panorex revealed a dislocated left condyle 
when the right condyle was seated in the panorex.  There were 
no signs of abnormal healing, malunion or nonunion of the 
previous fractures.  However, the panorex showed early signs 
of degenerative joint changes, i.e., a flattened head of the 
condyle, but appeared to be within normal limits.   

Based on the April 1999 and April 2001 reports, the RO, in a 
rating decision dated March 2001, increased the evaluation 
assigned the veteran's oral disability to 30 percent, 
effective from September 8, 1997, pursuant to DCs 9904 and 
9905.  DC 9904, which governs ratings of malunions of the 
mandible, provides that a 20 percent evaluation is assignable 
for severe displacement.  This code does not provide for an 
evaluation in excess of 20 percent.  DC 9905, which governs 
ratings of limited motion of the temporomandibular 
articulation, provides that a 20 percent evaluation is 
assignable for interincisal range of motion from 21 to 30 
millimeters.  A 30 percent evaluation is assignable for 
interincisal range of motion from 11 to 20 millimeters.  A 40 
percent evaluation is assignable for interincisal range of 
motion from 0 to 10 millimeters.  38 C.F.R. § 4.150, DCs 
9904, 9905 (2002).  Ratings for limited interincisal movement 
shall not be combined with ratings for limited lateral 
excursion.  38 C.F.R. § 4.150, DC 9905, Note (2002).   

An evaluation in excess of 30 percent is also assignable 
under other DCs if the evidence establishes that the veteran 
has approximately one-half to complete loss of the mandible, 
or loss of all teeth in all cases where the lost masticatory 
surface cannot be restored by suitable prosthesis.  38 C.F.R. 
§ 4.150, DCs 9901, 9902, 9913 (2002).  

Based on the aforementioned criteria, the Board finds that 
the veteran's oral disability picture more nearly 
approximates the criteria for a 30 percent evaluation under 
DC 9905.  The evidence in this case establishes that, since 
the veteran filed his claim for an increased evaluation for 
his oral disability, this disability has manifested as 
interincisal range of motion to 21 millimeters, right and 
left lateral range of motion to 10 millimeters, moderate 
discomfort on opening of the mouth to 35 millimeters, 
tenderness on palpation of the internal muscles of 
mastication, and early degenerative joint changes in the 
right condyle.  The veteran's oral disability does not 
involve abnormal healing, malunion or nonunion of any 
previous fractures.
Moreover, the veteran has never exhibited limitation of 
interincisal range of motion from 0 to 10 millimeters, which 
would warrant an evaluation of 40 percent under DC 9905.  In 
addition, no examiner has ever noted one-half to complete 
loss of the veteran's mandible or the loss of all of the 
veteran's teeth where the lost masticatory surface could not 
be restored by a suitable prosthesis, which would warrant an 
evaluation in excess of 30 percent under DC 9901, 9902 or 
9913.   

B.  Right Forearm Disability

As an initial matter, that Board notes that, by referring to 
residuals of the veteran's right radius fracture with 
degenerative changes of the right wrist as a right forearm 
disability, the Board does not view this disability as 
encompassing symptomatology of the veteran's right elbow.  
The RO initially service connected the veteran for a right 
elbow disorder secondary to the right radius fracture in 
March 2002, and the veteran did not appeal that decision.  
The elbow disability is now rated as 10 percent disabling, 
pursuant to DCs 5010-5213.  See also 38 C.F.R. § 4.14 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2002).

The RO initially granted the veteran service connection for 
residuals of an old, well-healed fracture of the right radius 
with mild loss of function by rating decision dated January 
1965.  The RO assigned this disability a noncompensable 
evaluation, effective from September 5, 1964, pursuant to 38 
C.F.R. § 4.71a, DC 5212.  The RO based its action on service 
medical records showing that the veteran was involved in an 
automobile accident in service, during which he suffered a 
fracture of the right radius, and thereafter, underwent a 
reduction of that fracture.  The RO also based its action on 
a report of VA examination conducted in December 1964, which 
disclosed slight atrophy in the upper and lower third of the 
right forearm and slight limitation in palmar rotation.

From 1965 to 1990, the veteran did not complain of, or seek 
treatment for, his right forearm disability.  In a written 
statement received in February 1991, however, he asserted 
that his disability had worsened.  A VA examination conducted 
thereafter showed that the veteran had significant prominence 
of the distal ulna, wrist pain, and a 50 percent loss of 
motion of the wrist and loss of rotation of the forearm.  
Specifically, he had 50 degrees of wrist extension, 60 
degrees of wrist flexion, 40 degrees of wrist supination and 
70 degrees of wrist pronation.  X-rays revealed a healed 
midshaft radius fracture with some degree of malunion, 
approximately 15 degrees of posterior angulation at the 
fracture site, and a centimeter shortening at the fracture, 
and significant degenerative changes of the distal radial 
ulnar joint with osteophytic spurring of the distal ulna and 
cystic formation of the ulnar styloid.  The examiner 
indicated that, in the future, if the pain and arthritic 
changes progressed, operative intervention might be needed.  

During a VA bones examination conducted in February 1992, the 
veteran reported increased right forearm and wrist pain and 
swelling, especially at the end of a work day, morning 
stiffness, difficulty with handwriting and dexterity, limited 
range of motion, sensitivity to weather changes and decreased 
strength.  The examiner noted that the veteran was right-
handed, had a marked prominence of the right ulnar styloid, a 
palpable deformity along the mid shaft of the right radius on 
palpation, 60 degrees of wrist supination, 50 degrees of 
wrist pronation, 40 degrees of dorsiflexion on the right, 50 
degrees of palmar flexion on the right, and 20 degrees of 
radial deviation on the right.  The examiner concluded that 
there was a moderate amount of swelling over the dorsum of 
the right wrist, a marked deformity of the right styloid 
process, angulation and shortening identified on x-rays, and 
a decrease in supination, pronation and dorsiflexion of the 
right wrist.  He diagnosed history of fracture of the right 
radius, mid-shaft with radiologic evidence of shortening and 
angulation of the fracture site and restricted range of 
motion of the right wrist secondary to the fracture. 

Based on the February 1992 report, the RO, in a rating 
decision dated June 1992, increased the evaluation assigned 
the veteran's right forearm disability to 10 percent, 
effective from February 1, 1991, pursuant to DC 5212. 

During VA muscles, joints and bones examinations conducted in 
August 1993, the veteran reported that his pain and stiffness 
in the right wrist were increasing.  The examiner noted 
tenderness over the right ulnar styloid, an appreciable 
deformity of the right radius, shortening appreciated on x-
rays, some intra-articular wrist involvement, slightly 
diminished strength, palpation discomfort over the old 
fracture site, dorsiflexion of the right wrist to 60 degrees, 
palmar flexion of the right wrist to 70 degrees, radial 
deviation on the right to 20 degrees and ulnar deviation on 
the right to 30 degrees.  The examiner diagnosed a history of 
a fracture with a deformity of the right radius, 
osteoarthritis of the right wrist and an arthritic deformity 
of the right ulnar styloid.  

The veteran underwent another VA joints examination in April 
1994, at which time he reported that, with regard to his 
right forearm disability, his level of functioning had 
remained constant since the last examination.  

In September 1996, the Board increased the evaluation 
assigned the veteran's right forearm disability to 20 
percent.  The RO effectuated the Board's decision in rating 
decisions dated October 1996 and November 1996.  They 
assigned the 20 percent evaluation an effective date of 
February 1, 1991, pursuant to DC 5212.  Since this action, 
the veteran has undergone three additional VA examinations 
and sought VA and private outpatient orthopedic treatment. 

During a VA orthopedic examination conducted in December 
1997, the veteran reported that, during the past two years, 
he had developed progressive difficulty with range of motion 
of the right wrist and weakness of grasp and grip.  He 
continued to complain of pain and swelling, especially after 
work, and reported flare-ups after increased activity.  The 
examiner noted one-centimeter shortening of the right 
forearm, no evidence of malunion or nonunion, drainage, edema 
or ankylosis, right radial deviation to 5 degrees, right 
ulnar deviation to 30 degrees, right wrist dorsiflexion to 35 
degrees, and right wrist palmar flexion to 55 degrees.  The 
examiner diagnosed decreased range of motion of the right 
wrist and mild degenerative changes of the right wrist, both 
the radial ulnar and radiocarpal joints.

During a VA orthopedic examination conducted in April 1999, 
the veteran reported intermittent pain in the right wrist 
that was aggravated by cold weather and engagement in 
activities requiring pronation and supination.  He indicated 
that he could not shave the left side of his face or write or 
eat with his right hand.  The examiner noted that the veteran 
was able to make a fist and oppose his right thumb with the 
rest of the digits of his right hand, had no swelling, 
including in the wrist, a nontender prominence of the head of 
the ulna and limitation of plantar flexion.  
X-rays showed that the previous fracture had healed in mild 
apposition and that there was displacement to the distal 
fragment half way up the shaft creating an 
S-shaped radius.    

During a VA joints examination in March 2001, the veteran 
voiced similar complaints to those expressed during previous 
examinations.  The examiner noted wrist dorsiflexion to 50 
degrees, wrist palmar extension to 60 degrees, wrist radial 
deviation to 20 degrees, and wrist ulnar deviation to 30 
degrees.  X-rays revealed moderate degenerative changes of 
the wrist with large osteophytes.  The examiner diagnosed a 
healed previous fracture of the mid-radius with pronounced 
degenerative joint disease in the right wrist.  

During VA and private outpatient orthopedic treatment 
rendered from 1999 to 2001, examiners noted moderately 
restricted range of motion of the wrist, tenderness, 
weakness, flexion to 135 or 140 degrees, dorsiflexion of the 
right wrist to 40 degrees and volar flexion to 40 or 45 
degrees, a tremendous prominence of the distal radial ulnar 
joint, malunion of the radial shaft and quite significant 
shortening of the radius.  In July 2001, a VA orthopedic 
surgeon recommended that the veteran be considered for an 
increase in compensation given that his right forearm 
disability was significant in severity.  In November 2001, 
this disability necessitated an injection for the purpose of 
nerve denervation.  

In light of the April 1999 and March 2001 reports as well as 
the VA and private outpatient treatment records, the RO, in a 
rating decision dated March 2001, increased the evaluation 
assigned the veteran's right forearm disability to 40 
percent, effective from September 8, 1997, pursuant to DC 
5212.  DC 5212, which governs ratings of impairments of the 
radius, provides that a 40 percent evaluation is assignable 
for nonunion in the lower half of the major (dominant) radius 
with loss of bone substance (1 inch (2.5. centimeters) or 
more) and marked deformity.  This code does not provide for 
an evaluation in excess of 40 percent.  38 C.F.R. § 4.71a, DC 
5212 (2002).  However, an evaluation in excess of 40 percent 
is assignable under DC 5206, 5207, or 5210 if the evidence 
establishes that the veteran has flexion of the forearm 
limited to 45 degrees, extension of the forearm limited to 
110 degrees, or nonunion of the radius and ulna with a flail 
false joint.  38 C.F.R. 
§ 4.71a, DCs 5206-5207, 5510, 5212 (2002).  

Based on the aforementioned criteria, the Board finds that 
the veteran's right forearm disability picture more nearly 
approximates the criteria for a 40 percent evaluation under 
DC 5212.  The evidence in this case establishes that, since 
the veteran filed his claim for an increased evaluation for 
his right forearm disability, this disability has involved a 
marked deformity, malunion and shortening of the radius and 
has manifested as pain, weakness and limitation of motion.  
Examiners have ruled out a flail joint.  In addition, the 
veteran has never exhibited limitation of flexion of the 
forearm to 45 degrees, limitation of extension of the forearm 
to 110 degrees, or additional disability beyond that 
reflected on range of motion measurements.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Accordingly, an evaluation in excess of 40 
percent is not assignable under any of the previously noted 
DCs. 

C.  Conclusion

There is no indication that the schedular criteria are 
inadequate to evaluate either of the disabilities at issue in 
this appeal.  The veteran does not assert, and the evidence 
does not establish, that the veteran's oral or right forearm 
disability causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
necessitates frequent periods of hospitalization.  In light 
of the foregoing, the veteran's claims do not present such 
exceptional or unusual disability pictures as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
either of these matters to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the foregoing, the Board concludes that the criteria 
for an evaluation in excess of 30 percent for residuals of 
fractures of the mandible, left condyle and right body, and 
an evaluation in excess of 40 percent for residuals of a 
fracture of the right radius with degenerative changes of the 
right wrist have not been met.  The preponderance of the 
evidence is against the veteran's claims for increased 
evaluations for these disabilities.  These claims must 
therefore be denied.  In reaching its decision, the Board 
considered the complete history of the disabilities at issue 
as well as the current clinical manifestations and the effect 
the disabilities have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.


ORDER

An evaluation in excess of 30 percent for residuals of 
fractures of the mandible, left condyle and right body, is 
denied.

An evaluation in excess of 40 percent for residuals of a 
fracture of the right radius with degenerative changes of the 
right wrist is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

